TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 29, 2014



                                      NO. 03-14-00412-CV


                            R. Z., a/k/a R. L., a/k/a R. G., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on June 23, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment.    Therefore, the Court affirms the trial court’s judgment.    Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.